


[invescologoa01a03.gif]
 Level 26, 333 Collins Street, Melbourne Vic 3000
 Telephone +61 (3) 9611 3600
 Facsimile +61 (3) 9611 3800
  Client Services Team freecall 1800 813
500                                                        Email
info@au.invesco.com
                                                                                                  www.invesco.com.au







Mr Mark Armour
c/o Invesco Perpetual
UK




12th March 2013




Dear Mark,
Letter of Assignment - Secondment to Invesco Perpetual    


Further to your conversations with Invesco Ltd.'s (the “Firm”) Chief Executive
Officer, Marty Flanagan, I am pleased to confirm the details of your secondment
to our Invesco Perpetual and EMEA business based in Henley-on-Thames, United
Kingdom. The terms of this Letter of Assignment shall be deemed to amend the
Employment Agreement, dated October 10, 2011, between you and Invesco Asset
Management Australia (Holdings) Limited (the “Employment Agreement”), and such
amendment shall be effective as of 1st March, 2013.


Your secondment will be for a period of three years, with the possibility that
the secondment could be extended by mutual agreement. During the secondment you
will continue to be employed by Invesco Asset Management Australia (Holdings)
Limited. As you have already received your entry clearance, your secondment will
be effective on 1st March 2013.


Whilst you are based in the UK, your title will be Senior Managing Director and
Head of EMEA, and you will continue to report to Marty Flanagan. You will
transfer to the UK payroll and your base salary will be paid at the rate of
£300,000 per annum.


Your secondment will be subject to the terms of the Invesco Global Mobility
Policy (the “Mobility Policy”), pursuant to which you will receive certain
relocation benefits, including without limitation the following (as highlighted
in the attached document):


•
Your taxes may be equalized for the duration of the secondment pursuant to the
Firm's Tax Equalization Policy. This policy is intended to ensure that your tax
burden is generally neither greater nor less than the tax you would have had to
pay had you remained in your home country of Australia. (Any tax liabilities on
spousal and personal income shall remain your responsibility.)



•
An accounting firm, designated and paid by the Firm, will provide tax
consultation prior to your secondment, and will assist in the preparation and
filing of your foreign and home country tax returns throughout the secondment
and any subsequent years, until all credits and debits relating to your
secondment have been finalized.







•
During your secondment, you will observe the UK annual leave policy and will be
entitled to the UK statutory public holidays. Any accrued annual leave that you
currently have will carry forward during your secondment.





--------------------------------------------------------------------------------






•
You will be enrolled into the UK Group Personal Pension Plan and also the UK
Medical Insurance Scheme (for you and your wife) rather than remain in the
Australian schemes.





During your secondment, you will receive the following benefit in addition to
those offered under the Mobility Policy:


•
You and your wife will be allowed three (3) round-trip flights to Australia per
year.





All other terms and conditions of your employment set forth in the Employment
Agreement shall remain unchanged, including your notice period and your
Australian long service leave accrual. (However, please note that you would only
be able to use the long service leave accrual once you have returned to your
Invesco employment in Australia.)


Please note that, during the secondment period, your employment with the Firm
will be subject to UK employment law.


Please signify your acceptance of the terms of this secondment by signing and
returning the enclosed copy of this Letter of Assignment to me.


Please do not hesitate to contact me if there are any questions.


Yours sincerely






Washington Dender
Invesco Head of Human Resources


Cc: Caroline Atkinson








____________________________________________________________________________________


I accept the above-described amendments to the terms and conditions of the
Employment Agreement.




Signed:………………………………………………………… Date:……………………………………………....






